McCay, Judge.
The act of 1829, Prince’s Digest, 464-5, providing for the transfer of unpaid judgments, authorizes the transferee to proceed to collect the same in as full and ample a manner as the plaintiff could have done. The right of a plaintiff who has a judgment against more than one person to proceed against either or both at his option, is a statutory right. His judgment is complete against either of the defendants. It is a stern, strict legal right, and the equities that may exist between the defendants, cannot, and ought not, to interfere. He has a complete judgment, as we have' said, against both and each, and neither can complain that he is proceeding to enforce his strict, stern legal right. To allow such a proceeding as is here proposed would open the door to vexatious delays, largely interfering with the rights of judgment creditors, and we do not hesitate to affirm the judgment.
Judgment affirmed.